1    lSusan St. Vincent
     Legal Officer
2    NATIONAL PARK SERVICE
3    Legal Office
     P.O. Box 517
4    Yosemite, California 95389
     Telephone: (209) 372-0241
5

6

7                                    UNITED STATES DISTRICT COURT

8                               EASTERN DISTRICT OF CALIFORNIA

9

10    UNITED STATES OF AMERICA,                       No. 6:19-mj-0051-JDP
11                      Plaintiff,
12           v.                                       STIPULATION TO CONTINUE INITIAL
                                                      APPEARANCE; AND ORDER THEREON
13    NICHOLAS L. FREESE,
14                      Defendant.
15

16          IT IS HEREBY STIPULATED by and between Susan St. Vincent, the legal officer for the

17   National Park Service, and Defendant Nicholas Freese, by and through his attorney of record,

18   Jeffrey A. Tenenbaum, that the initial appearance in the above-captioned matter set for October 1,

19   2019 be continued to November 19, 2019 at 10:00 a.m.

20
            Dated: September 23, 2019                     /S/ Susan St. Vincent
21                                                        Susan St. Vincent
22                                                        Legal Officer
                                                          Yosemite National Park
23
            Dated: September 23, 2019                      /S/ Jeffrey A. Tenenbaum
24                                                        Jeffrey A. Tenenbaum
                                                          Attorney for Defendant
25                                                        Nicholas Freese
26
27

28
                                                      1
1                                           ORDER
2             The court accepts the above stipulation and adopts its terms as the order of this court.
3
     Accordingly, the October 1, 2019, initial appearance for Nicholas Freese, Case 6:19-mj-0051-
4
     JDP, is continued to November 19, 2019, at 10:00 a.m.
5

6

7    IT IS SO ORDERED.

8
     Dated:      September 23, 2019
9                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
